Citation Nr: 1207801	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-02 196	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for postoperative hysterectomy.

2.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for muscle cramps involving the back, neck, legs, arms, hands, feet, and sides.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a jaw/dental disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder, entitlement to service connection for a left shoulder disorder, entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), entitlement to a disability rating in excess of 10 percent for right foot hallux valgus with tender calluses and bunion, entitlement to a disability rating in excess of 10 percent for tender calluses on the sole of the left foot, entitlement to a disability rating in excess of 10 percent for fibromyalgia prior to June 6, 2008, and entitlement to a disability rating in excess of 20 percent for fibromyalgia from June 6, 2008, are the subject of a separate decision of the Board of Veterans' Appeals.)


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from June 1991 to September 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2007, the RO denied increased ratings for postoperative hysterectomy, bilateral varicose veins, and irritable bowel syndrome.  The RO also denied a TDIU.  In July 2010, separate 10 percent ratings were granted for varicose veins of each of the lower extremities.

In the June 2010 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for muscle cramps involving the back, neck, legs, arms, hands, feet, and sides.

A Travel Board hearing was held in September 2011 with the Veteran in North Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


The issues of a rating in excess of 10 percent for varicose veins of the right lower extremity, a rating in excess of 10 percent for varicose veins of the left lower extremity, a rating in excess of 10 percent for irritable bowel syndrome (IBS), TDIU, and compensation under 38 U.S.C.A. § 1151 for muscle cramps involving the back, neck, legs, arms, hands, feet, and sides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's uterus was removed in service.  The Veteran did not undergo complete removal of one or both ovaries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for postoperative hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7618 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that she may submit evidence of the effect of her worsening disability on her daily life, nor is VA required to notify the Veteran of diagnostic codes that her disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, while such notice was not provided, there is no prejudice to the Veteran.

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contain a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and record the relevant findings for rating the Veteran's postoperative hysterectomy.  Although the examiner did not review the Veteran's service records in their entirety, the Board finds that there is no prejudice to the Veteran.  As discussed further below, the overall weight of the evidence indicates that the Veteran is assigned the maximum rating available for her condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Removal of the uterus is rated 100 percent disabling for 3 months after removal and 30 percent disabling thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7618.  Removal of the uterus and both ovaries is rated 100 percent disabling for 3 months after removal and 50 percent disabling thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.

Service treatment records dated July 1992 reflect that the Veteran underwent a hysterectomy for the treatment of multiple fibroids.  Reports of the operation do not indicate that either of the Veteran's ovaries was removed.

The Veteran was afforded a VA examination in May 2009.  She reported a history of heavy menses and dysmenorrheal while stationed in Saudi Arabia.  After she returned to the United States, she continued to have heavy bleeding and cramping and was diagnosed with fibroids.  She underwent an abdominal hysterectomy in 1992.  She did not recall having any ovaries removed.  She denied having any problems following her surgery, including sequelae or urinary stress incontinence.  Examination revealed an atrophic vulva and vagina with no lesions present.  There were no masses or tenderness.  A small first degree cystocele and rectocele were present.  The examiner stated that there was no evidence of any continued problems following the Veteran's hysterectomy.

The Veteran testified at a Travel Board hearing in September 2011, but did not offer any significant testimony regarding her postoperative hysterectomy.

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's postoperative hysterectomy.  As noted above, a 30 percent rating is the maximum available for a hysterectomy more than 3 months after surgery that does not also involve removal of the ovaries.  In this case, the evidence demonstrates that the Veteran's ovaries were not removed as part of her surgical treatment.  Therefore, a higher 50 percent rating under Diagnostic Code 7617 is not warranted.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's postoperative hysterectomy with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her hysterectomy.  Indeed, it does not appear from the record that she has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 30 percent for postoperative hysterectomy is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that further development is warranted.

At her September 2011 Board hearing, the Veteran asserted that her IBS and varicose veins had worsened since her last examination.  She was previously afforded a VA examination for those conditions in April 2009.  In light of her testimony, she should be afforded a new examination to determine the current severity of her service-connected IBS and varicose vein conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran was scheduled for an examination in June 2010 in connection with her 38 U.S.C.A. § 1151 claim for muscle cramps.  VA records indicate the Veteran failed to appear for this examination.  However, at her September 2011 Board hearing, she stated that she never received notice regarding her appointment.  Therefore, a new examination should be scheduled.

Finally, with respect to the Veteran's claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of her service-connected IBS.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should identify all findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The examiner should indicate whether the Veteran has IBS with symptoms that are mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress).

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected varicose veins of the right and left lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should indicate whether the Veteran has any of the following: 

a) Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; or

b) Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration; or

c) Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.

3.  The Veteran should be scheduled for a VA examination to address the nature and etiology of any additional disability sustained as a result of VA treatment in relation to the Veteran's claim for benefits under 38 U.S.C.A. § 1151.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination. The examiner must address the following:

(a) Is it at least as likely as not that the Veteran's muscle cramps involving the back, neck, legs, arms, hands, feet, and sides, are the result of dyazide treatment furnished by VA.  In addressing this question, the examiner should, to the extent possible, differentiate muscle cramps resulting from dyazide treatment from symptoms of the Veteran's service-connected fibromyalgia;

(b) If the Veteran's muscle cramps are a result of VA treatment, is it at least as likely as not that such was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment;

(c) If such additional disability was sustained as a result of the related VA treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and

(d) Was the proximate cause of any additional disability due to an event not reasonably foreseeable.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA examination for the purpose of determining the impact that her service-connected disabilities (postoperative hysterectomy, fibromyalgia syndrome, right foot hallux valgus with tender calluses and bunion, right lower extremity varicose veins, left lower extremity varicose veins, tinnitus, irritable bowel syndrome, left foot calluses, and hearing loss) have on her ability to maintain substantially gainful employment.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of her nonservice-connected disabilities or age, render her unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


